DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 7/9/2021, PROSECUTION IS HEREBY REOPENED.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
/CALLIE E SHOSHO/            Supervisory Patent Examiner, Art Unit 1787       
                                                                                                                                                                                     
Claims 25 and 28-30 have been canceled.  Claims 1-24, 26, 27 and 31-34 are pending in the application.  Claims 23, 24, 26, 27 and 32 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/5/2019.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-22, 31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US2015/0217332) in view of Shimizu (US2016/0168387), or the BASF brochure entitled The drive to succeed, BASF pigments for the automotive and transportation coatings industry (hereinafter referred to as “BASF Drive to Succeed”), or the BASF brochure entitled PALIOCROM® Brilliant Red L 3258 (hereinafter referred to as “BASF Brilliant Red”), or the BASF brochure entitled The new generation of brilliance, PALIOCROM® Brilliant Orange (hereinafter referred to as “BASF Brilliant Orange”), or the BASF brochure entitled The premier of brilliance, PALIOCROM® Brilliant Gold L 2050 (hereinafter referred to as “BASF Brilliant Gold”, with the four BASF brochures hereinafter collectively referred to as “the BASF brochures”).  
Fujii discloses a multilayer coating film of high chroma and brightness and a rich color, with no color mottling, particularly suitable for producing a “candy color” coating film for automobile body, especially a red candy color coating, comprising a liquid base coating composition comprising a coloring pigment and a luster pigment in a curable (hardenable) resin binder to form a metallic base coating film on a substrate having substrate hiding properties and specific light reflectance properties; a liquid color base coating composition comprising a coloring pigment and no luster pigment in a curable resin binder and having specific light transmittance properties to form a color base coating film; and a liquid clear coating composition to form a clear coating film on the color base coating film (Entire document, particularly Abstract, Paragraphs 0002-0004, 0009, 0012-0019, 0023, 0037, 0044, 0056, 0060, 0075, and 0120).  Fujii discloses that the coloring pigment in the metallic base coating composition can provide hiding property of a surface of a coating substrate and saturation for the resulting 
Thus, with regards to the claimed invention as recited in instant claim 1, Fujii discloses a “candy coat paint finish on a substrate, the finish comprising: a. a basecoat layer formed from a colored liquid base coating composition comprising aluminum flake pigment, and one or more additional colored pigments or dyes, dispersed in a first hardenable binder, wherein the basecoat layer provides a reflective colored layer that hides the substrate and has a sparkling metallic appearance, wherein the basecoat layer has hiding power (e.g. “metallic base coating” composition/film of Fujii); b. a candy layer atop the basecoat layer, the candy layer formed from a colored liquid intermediate coating composition comprising a colored pigment or dye dispersed in a second hardenable binder, wherein the candy layer provides a transparent or translucent colored layer that increases the color saturation of incident light reflected from the basecoat layer, and wherein the candy coat paint finish exhibits no visible mottle (e.g. “color base coating” composition/film of Fujii) as in the instantly claimed invention, such that the difference between the teachings of Fujii and the claimed invention is that Fujii does not disclose that the aluminum flake pigment in the metallic base coating film, reading upon the claimed basecoat layer having a sparkling metallic appearance, is a “colored metal oxide-coated nontransparent silver dollar aluminum flake pigment”, and that the hiding power of the basecoat layer is at least 90% as recited in instant claim 1.  However, given that Fujii specifically discloses that the pigment in the metallic base coating film provides hiding of the substrate and that the metallic base coating film can “hide a surface color of a coating substrate” (Paragraph 0031), complete hiding or a hiding power of 100% would have been obvious to one having ordinary skill in the 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize any known or commercially available luster and/or coloring pigment, or more particularly, any known or commercially available aluminum flake pigment conventionally utilized in the art and that has desired light reflectance properties in the invention taught by Fujii, wherein it is noted that colored metal oxide-coated or more particularly iron oxide-coated nontransparent “silver dollar” aluminum flake pigment as instantly claimed are known and/or commercially available luster pigments in the art that provide improved aesthetic and/or optical properties over other luster/reflective pigments as taught by Shimizu which discloses that the proportion of reflective light is predominant in the case of lenticular metal platelets or “silver dollars” platelets while “cornflake” or lamellar metal platelets produce a higher proportion of scattered light due to their irregular structure (Paragraph 0030), or as taught by each of the BASF brochures with respect to the commercially available aluminum flake effect pigments sold under the tradename PALIOCROM® Brilliant which as taught by each of the BASF brochure(s) have excellent brightness/lightness L* properties and provide excellent hiding properties, particularly in comparison to other reflective aluminum flake pigments as well as coated mica-based effect pigments (BASF Drive to Succeed, Entire document, particularly pages 6 and 10-13; BASF Brilliant Gold, pages 2-4; BASF Brilliant Orange, pages 2 and 4-5; or BASF Brilliant Red, page 2); and are particularly suitable as effect pigments for automotive and transportation coatings, wherein BASF Drive to Succeed specifically discloses that the “performance of PALICROM® Brilliant pigments recommends them especially for use in high-quality automotive finishes” (same end use as Fujii), can be used 
More specifically, Shimizu discloses metallic luster pigments based on coated aluminum substrate platelets comprising opaque or transparent (partially or completely) aluminum as the pigment substrate that can take various forms, including lamellar/cornflake and lenticular/silver dollar aluminum platelets, wherein the latter provide a higher proportion of reflective light than scatter light as in the former, or more preferably vacuum metallized pigments (VMPs) which have a particularly low thickness and a particularly smooth surface having elevated reflectivity; with an average particle diameter for use in automotive paints of preferably 5 to 50 µm (as in instant claim 3), and at least one metal oxide coating B thereon, composed of at least one metal oxide having a high refractive index, particularly iron oxide (as in instant claim 2); wherein the color of the oxide-coated aluminum luster pigments is homogenous, with a total color difference of at most 3, and can be tailored by adjusting the thickness of the aluminum flake and the selection and thickness of the metal oxide coating(s), and the resulting iron oxide-coated aluminum luster pigments have exceptionally high hiding capacity and thus offer a variety of advantages for use thereof including as a paint in the automobile or motor vehicle industry; wherein one skilled in the art would have been motivated to utilize routine experimentation to determine the desired hiding power, lightness and chroma of the luster pigments as in instant claims 1 and 4-5 for a particular end use (Entire document, particularly 0015, 0022-0024, 0030-0032, 0045-0048, 0053-0064, and 0085, Examples).
It is also known from each of the BASF brochures that commercially available red, orange and/or gold colored iron-oxide-coated nontransparent “silver dollar” aluminum flake pigments meet the chroma C* and lightness L* limitations of instant claims 4-5, such as 50 of the PALIOCROM® Brilliant Orange L 2850 falling within the claimed range as recited in instant claim 3 (Entire brochure; particularly second page).  Further similarly, BASF Brilliant Gold also discloses that the PALIOCROM® Brilliant series is a further development of PALIOCROM® pigments and is based on aluminum flakes of the thin “silver dollar” type, showing “much higher brilliancy than the well-established standard PALIOCROM® grades and are recommended for extremely chromatic and light shades with a slight sparkle effect” (first 50, chroma C* and lightness L* values of the PALIOCROM® Brilliant Gold L 2050 pigment that read upon the claimed values recited in instant claims 3-4 and is close to the C* value of 90 of instant claim 5, with the figure on the bottom right also showing a comparison between the standard PALIOCROM® “cornflake” type pigment and the PALIOCROM® Brilliant “silver dollar” type pigment (Entire document, particularly pages 2-3).  
Hence, given the functional equivalence of the luster or effect-providing pigments and/or the various aesthetic improvements disclosed by Shimizu or each of the BASF brochures of the colored iron oxide-coated nontransparent “silver dollar” aluminum flake pigments as in instant claims 1-5 with respect to other coloring and/or luster pigments including other aluminum flake pigments or oxide-coated mica flake pigments as disclosed in Fujii, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize the known or commercially available colored iron oxide-coated nontransparent “silver dollar” aluminum flake pigments as taught by Shimizu or sold under the tradename PALIOCROM® Brilliant as the aluminum luster pigment or in addition thereto in the invention taught by Fujii to provide improved aesthetic properties as taught by Shimizu or each one of the BASF brochures, thereby rendering the invention as recited in instant claims 1-5, 21-22, and 33-34 unpatentable over the teachings of Fujii in view of Shimizu or each one of the BASF brochures, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results
With regards to instant claims 6 and 7, Fujii clearly discloses the preferred use of red-hued pigments, particularly perylene red as noted above, and hence the invention as recited in 
With regards to instant claim 8, Fujii discloses a wide variety of colors for the coloring pigment to be utilized with the luster pigment in the metallic base coating layer including orange, yellow and blue-hued pigments (Paragraph 0039) as instantly claimed, and hence the invention as recited in instant claim 8 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures.
With regards to instant claims 9 and 10, Fujii discloses that an amount of the coloring pigment may preferably be in the range of 3 to 20 mass% as a pigment mass concentration, more preferably 7 to 17 mass%, and most preferably 10 to 15 mass%; with an amount of the luster pigment preferably 2 to 20 mass%, more preferably 3 to 15 mass%, and most preferably 5 to 10 mass%, as a pigment mass concentration (Paragraphs 0041-0042), thereby reading upon the claimed weight percentage of instant claim 9; and given that Fujii discloses that the pigments of both base coating films are preferably of the same hue as noted above, it would have been obvious to one having ordinary skill in the art to utilize a colored aluminum flake pigment also of the same hue, as in instant claim 10, and hence the invention as recited in instant claims 9 and 10 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures.
With regards to instant claims 11 and 12, Fujii discloses that the type of the metallic base coating composition is not limited and may be any of a solvent-based coating composition, an aqueous dispersion-type coating composition or a water soluble-type coating composition (Paragraph 0044), and hence the invention as recited in instant claims 11 and 12 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures.
With regards to instant claim 13, as noted above, Fujii discloses a dry film thickness of the metallic base coating of 7 to 12 µm overlapping the claimed range and thus reading upon and/or rendering obvious the claimed range, and hence the invention as recited in instant claim 13 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures.
With regards to instant claim 14-17, as noted above, Fujii discloses that the colored base coating composition contains a coloring pigment as in instant claim 14, wherein it is further noted that Fujii discloses that the coloring pigment may be the same as used in the metallic base coating composition with example coloring pigments including red, yellow, orange and blue hues, as noted above, reading upon instant claims 15-16, with the amount of the coloring pigment preferably within a range of 0.1 to 5 mass %, more preferably within a range of 0.5 to 3 mass %, and most preferably within a range of 1 to 2 mass%, reading upon instant claim 17, given that at lower amounts, improvement of saturation may not be obtained, and at higher amounts, translucence may be deteriorated (Paragraph 0058); and hence the invention as recited in instant claims 14-17 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures.
With regards to instant claims 18 and 19, Fujii discloses that the color base coating composition can be applied as a single layer as in instant claim 18, and as noted above, preferably has a dry film thickness of 10 to 15µm (Paragraphs 0062-0066) with examples having a dry film thickness of 12 µm, reading upon the claimed dry film thickness of instant claim 19, and hence the invention as recited in instant claims 18 and 19 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures.
With regards to instant claim 20, as noted above, Fujii discloses a clear coating film reading upon the claimed “clear topcoat”, provided over the color base coating film reading upon the claimed “candy layer”, and also discloses the use of a hiding undercoating film and/or hiding intermediate coating film provided on the substrate before coating of the metallic base coating composition (Paragraphs 0034-0035), wherein either or both of the undercoating and/or intermediate coating film(s) having substrate hiding properties would read upon the broadly claimed “colored primer” such that Fujii discloses a coating layer structure as instantly claimed, and hence the invention as recited in instant claim 20 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures.
With regards to instant claim 31, as noted above, Fujii discloses a dry film thickness of the metallic base coating film as the claimed “basecoat layer” of 7 to 12 µm, and a dry film thickness of the colored base coating film as the “candy layer” of 10 to 15 µm, with examples utilizing a 12 µm thick color base coating film (“candy layer”) over a 10 µm thick metallic coating film (“basecoat layer”) thereby reading upon the claimed “the candy layer has a greater thickness than the basecoat layer”, and hence the invention as recited in instant claim 31 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures.
Response to Arguments
Applicant’s arguments filed 7/9/20201 have been considered but are moot in view of the new grounds of rejection presented above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mazda Technical Report, No. 30 (2012), entitled Development of “SOUL RED” by Nakano (machine translation also attached) discloses the “SOUL RED” multilayer “candy” red .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        October 5, 2021